Citation Nr: 0933959	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-11 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether the severance of service connection for diabetes 
mellitus type 2, effective on July 1, 2005, was proper.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type 2.  

3.  Entitlement to an effective date earlier than June 1, 
2004, for the grant of service connection for diabetes 
mellitus, type 2.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1974.  

This case initially came before the Board of Veterans' 
Appeals on appeal from a July 2004 RO rating decision of the 
RO that granted service connection for diabetes mellitus type 
2, and assigned a 20 percent rating, effective on June 1, 
2004.  

Also on appeal is an April 2005 RO rating decision that 
severed service connection for diabetes mellitus type 2, 
effective on July 1, 2005.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in March 2005.  

In October 2008, the Board remanded the issues on appeal to 
the RO for additional evidentiary development.  

The issue of an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  On December 30, 2002, the Veteran submitted his original 
claim of service connection for diabetes mellitus, which the 
RO denied in a May 13, 2003 rating decision; in a May 19, 
2003 letter, the Veteran was informed of the decision and 
apprised of his right to appeal, but did not submit a timely 
Notice of Disagreement (NOD).  

3.  On June 1, 2004, the Veteran applied to reopen his claim; 
the RO granted service connection and assigned a 20 percent 
rating effective in July 2004  

4.  The RO's decision granting service connection for 
diabetes mellitus type 2 in June 2004 did not involve clear 
and unmistakable error.  

5.  A 1972 Department of the Air Force Certificate for Income 
Tax Adjustment submitted by the Veteran in connection with 
his application to reopen his claim in June 2004, while new 
and material evidence warranting the grant of service 
connection, was not a service department record as 
contemplated by the provisions of 38 C.F.R. § 3.156(c).  

6.  The Veteran is not shown to have petitioned to reopen his 
claim of service connection or otherwise to have evidenced an 
intent to pursue service connection for diabetes mellitus 
earlier than May 19, 2003.  


CONCLUSIONS OF LAW

1.  The July 2005 rating action that improperly severed 
service connection for diabetes mellitus type 2 is void ab 
initio.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.105(d), 3.156(c) (2008).  

2.  The effective date of June 1, 2004, the first day of the 
month following the date of the reopened claim, is the 
earliest assignable for the grant of service connection 
diabetes mellitus type 2, under the law.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.156, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).  

With regard to the issue of whether the severance of service 
connection for diabetes mellitus type 2 was proper, the 
action taken hereinbelow is fully favorable to the Veteran.  
Accordingly, the Board finds that no further notification or 
assistance is required as to that claim.  

The claim for an earlier effective date is a downstream issue 
from the Veteran's claim of service connection for diabetes 
mellitus.  In these types of circumstances, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a Statement of the Case (SOC) if the 
disagreement is not resolved, which the RO did in March 2005 
in the present case.  

In any event, the RO sent the Veteran a letter in March 2006, 
notifying him that an effective date for the award of 
benefits is assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

Accordingly, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  

In addition, the Veteran has been advised of his right to 
have a hearing in conjunction with the claim for an earlier 
effective date, but has not requested such.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim for 
an earlier effective date.  No further assistance is required 
in order to comply with VA's statutory duty to assist in the 
development of evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

In conclusion, the Board will proceed with consideration of 
the appeal, since all duties to notify and assist have been 
satisfied.  


II.  Analysis

A.  Propriety of Severance of Service Connection

The Veteran is contending that the severance of service 
connection for diabetes mellitus type 2, was improper.  

Initially, the Board notes, the RO complied with its 
notification obligations under 38 C.F.R. § 3.105(d).  The RO 
proposed to sever service connection for diabetes mellitus 
type 2, in an October 2004 rating decision.  The Veteran was 
advised of the proposed severance by a December 13, 2004 
letter, which also informed him that he could request a 
hearing within 30 days and submit evidence within 60 days of 
the proposed severance.  

Shortly thereafter, in December 2004, the Veteran submitted 
evidence and requested a hearing; he testified before a DRO 
in a March 2005 hearing.  

The RO then issued a rating decision in April 2005, formally 
severing service connection for diabetes mellitus type 2, 
effective on July 1, 2005, which, the Board notes, followed 
the last day of the month in which the 60-day period from the 
December 13, 2004 notice letter expired.  See 38 C.F.R. 
§ 3.105(h)(2)(i).  

In short, the RO satisfied all notice and response provisions 
applicable to severance of service connection pursuant to 
38 C.F.R. § 3.105.  Accordingly, the remaining issue is 
whether the severance itself was proper in accordance with 
the applicable law and regulations.  

Once service connection has been granted, it can be severed 
only upon VA's showing that the grant of service connection 
was clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 
(2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

Clear and unmistakable error (CUE) has been defined as "a 
very rare and specific kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

When VA seeks to sever service connection, the provisions of 
38 C.F.R. § 3.105(d) impose the same burden of proof that is 
placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), 
seeks to have an unfavorable decision overturned, except that 
in making the determination of whether severance of service 
connection is proper, the review of the record is not limited 
to evidence that was before the RO at the time the original 
adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann 
v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 
Vet. App. at 482; Daniels, 10 Vet. App. at 480, Venturella v. 
Gober, 10 Vet. App. 340, 342-43 (1997).  

In fact, the Court in Venturella stated that the regulation's 
language clearly contemplated the consideration of evidence 
acquired after the original grant of service connection:  
"If the Court were to conclude that ... a service connection 
award [could] be terminated pursuant to 38 C.F.R. § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible position of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Venturella, 10 Vet. 
App. at 342-43.  

Accordingly, to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more 
than a simple disagreement of how the facts were applied) or 
the statutory and regulatory provisions extant at the time 
must have been incorrectly applied.  

The error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  The regulation specifically allows a 
change in medical diagnosis to serve as a basis for 
severance.  See 38 C.F.R. § 3.105(d).  

In the present case, the RO granted service connection for 
diabetes mellitus type 2, in a July 2004 rating decision, 
based on the presumption of service connection for diabetes 
mellitus due to herbicide exposure.  The RO determined that 
the Veteran served in the Republic of Vietnam from October 1, 
1972 to November 30, 1972, based on a 1972 tax form he 
submitted with his petition to reopen his claim.  

The form, a Department of the Air Force "Certificate for 
Income Tax Adjustment" dated January 4, 1973, documents that 
the Veteran served in a combat zone from "1 OCT-30 NOV 
72."  

Shortly thereafter, in October 2004, the RO proposed to sever 
service connection for diabetes mellitus, on the basis that 
the available evidence of record did not, in fact, verify 
that the Veteran had served in the Republic of Vietnam.  

The RO cited several reasons for its decision.  First, 
although entries in the service treatment record (STR) 
establish that the Veteran had service in Thailand during the 
Vietnam era, there are no entries indicating service in 
Vietnam.  Second, a January 1973 Performance Report [authored 
in Thailand] did not reference temporary duty (TDY) in 
Vietnam; in fact, the report indicates that the Veteran had 
taken prompt action during the prior three months to prevent 
five late take offs.  Third, the applicable Internal Revenue 
Service (IRS) regulations established a combat zone exemption 
for duty in Thailand in addition to Vietnam.  Fourth, in his 
original claim for service connection (VA Form 21-526), the 
Veteran did not respond to the question of whether he had 
served in the Republic of Vietnam.  Finally, the STR 
contained no diagnosis of diabetes, reference to elevated 
glucose readings or record of "borderline diabetes," as 
indicated by the Veteran.  

In summary, the RO emphasized that there is no evidence that 
the Veteran had active service in the Republic of Vietnam 
and, therefore, service connection on a presumptive basis as 
due to herbicide exposure was not warranted.  

After a careful review of the evidence, the Board finds that 
the high evidentiary burden of showing CUE has not been met 
in this case.  In short, the RO provided a thorough analysis 
of the evidence and correctly pointed out that the record 
contains no definitive evidence showing that the Veteran 
performed active service in the Republic of Vietnam, there 
was no clear and unmistakable showing that he did not have 
such service.  

Although IRS regulations may contain a combat zone exemption 
for duty in Thailand, the Veteran's service personnel record 
(SPR) indicates that he served in Thailand from April 25, 
1972 to April 29, 1973.  The 1972 tax form, however, 
specifically states that the Veteran "was in a combat zone 
during the period from" October 1, 1972 to November 30, 
1972.  

The RO did not identify and the record does not indicate why 
the Veteran would be granted a combat zone tax exemption for 
only part of his time in Thailand.  In other words, if the 
Veteran was granted a combat zone tax for his service in 
Thailand, as the RO found, the exemption should have been 
granted for the entire period from April 1972 to April 1973.  
Because the tax certificate specifies a much narrower time 
period during which the Veteran was in a combat zone, it 
actually tends to support his assertions.  

With regard to the January 1973 Performance Report stating 
that the Veteran prevented five late take-offs during the 
"past three month period," there is no indication as to 
where exactly the Veteran was serving when he performed these 
actions.  In fact, the wording of the Performance Report does 
not exclude the possibility that the Veteran was serving on 
TDY at the time of the noted events.  Plus, while the wording 
of the Performance Report was inclusive ("past three 
months"), it did not specify that the events occurred 
throughout the entire period.  

As indicated, the Veteran claims to have served in the 
Republic of Vietnam until November 1972.  Therefore, the 
three-month time period prior to January 1973 includes one 
month, December 1973, during which all five events could have 
occurred.  In short, the January 1973 Performance Report does 
not constitute clear and unmistakable evidence that the 
Veteran did not serve in the Republic of Vietnam from October 
to November 1972.  

The RO also based its determination on the fact that the 
Veteran did not indicate in his original, December 2002 claim 
that he served in Vietnam.  However, he simply left the 
question blank, which is not clear and unmistakable statement 
about his service.  In any event, he marked "yes" to the 
question asking whether he was exposed to Agent Orange or 
other herbicides, which tends to support his assertions of 
active service in the Republic of Vietnam.  

The Board also recognizes that the RO received several 
responses from the service department indicating that the 
Veteran's claimed service in the Republic of Vietnam could 
not be verified.  For instance, a February 2003 service 
department response states "we [were] unable to determine 
whether or not this [V]eteran had in-country service in the 
Republic of Vietnam."  Similarly a December 2008 response 
notes "We [could not] verify unit deployments.  There [was] 
no evidence in [V]eteran's file to substantiate service in 
the Republic of Vietnam."  

Admittedly, these responses are further evidence that the 
nature of the Veteran's service could not be confirmed.  The 
responses are not, however, sufficient to overcome the burden 
of showing by clear and unmistakable evidence that the 
Veteran did not have the requisite service.   

In conclusion, the record shows that the RO granted service 
connection for diabetes mellitus based on a determination 
that the evidence demonstrated service in the Republic of 
Vietnam.  Then, based upon reevaluation of the evidence, the 
RO came to the opposite conclusion.  

Since a finding of CUE must be based on an error of law or 
fact, and not a disagreement as to how facts were weighed or 
evaluated, the Board must find that CUE is not established in 
the granting of service connection for diabetes mellitus type 
2, in the present case.  See Fugo, 6 Vet. App. at 43-44.  

Therefore, service connection for diabetes mellitus type 2 
must be restored by operation of law.  


B.  An Earlier Effective Date

In light of the Board's above determination, the Veteran is 
also contending that an effective date earlier than June 1, 
2004, is warranted for the grant of service connection for 
diabetes mellitus.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  

The provisions of 38 C.F.R. § 3.155 provide that any 
communication or action indicating an intent to apply for one 
or more VA benefits may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  

In original claims of service connection, the effective date 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  In 
cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

Retroactive effective dates are allowed, however, in the 
context of a new law or liberalizing issue in certain 
circumstances, but no more than one year earlier than the 
date of the claim.  See 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.114(a), 3.400(p) (2008).  

By way of history in the present case, the Veteran is shown 
to have first submitted a claim of service connection in 
December 2002.  In a May 2003 rating decision, the RO denied 
his claim.  The RO sent the Veteran a letter in May 2003 
advising him of the denial and informing him that he had 
"one year from the date of this letter to appeal the 
decision"; a VA Form 4107 ("Your Rights to Appeal Our 
Decision") was attached.  

More than one year later, in June 2004, the Veteran submitted 
a letter entitled "Notice of Disagreement," in which he 
expressed disagreement with the May 2003 rating decision.  
Since the letter was not received by the RO within one year 
of May 2003, the rating decision became final.  See 38 C.F.R. 
§ 20.200, 20.201, 20.302, 20.1103.  

The Board notes that once a decision that establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006). (holding that any other result would 
vitiate the rule of finality).  

Here, the file includes no written communications from the 
Veteran that can be reasonably construed as expressing 
disagreement with the RO's May 2003 rating decision.  

In other words, the RO properly construed the Veteran's June 
2004 letter as a an application to reopen the claim for 
service connection for PTSD.  

The Board recognizes that the Veteran attached a 1972 
Department of the Air Force Certificate for Income Tax 
Adjustment form with his June 2004 "Notice of 
Disagreement."  In fact, the RO reopened and granted the 
Veteran's claim based on this tax form.  

Pursuant to 38 C.F.R. § 3.156(c), receipt of service 
department records, in certain circumstances, can require 
that VA reconsider a prior, final rating decision.  The Board 
observes that the provisions of 38 C.F.R. § 3.156(c) were 
amended effective on October 6, 2006, which was during the 
pendency of this appeal.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) 
(2008)).  

According to the prior regulation, a former decision would be 
reconsidered by the adjudicating agency of original 
jurisdiction (AOJ) where new and material evidence consisted 
of a supplemental report from the service department received 
before or after the decision had become final.  

This included official service department records which 
presumably had been misplaced and had now been located and 
forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006).  (Here, 
the prior regulation is less favorable to the Veteran, since 
the 1972 U.S. Air Force tax form was received from the 
Veteran and not from the service department.  See id.)  

Under the amended regulation, the description of "service 
department records" was broadened to include relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, such as additional service records forwarded by 
the Department of Defense or the service department to VA any 
time after VA's original request for service records.  See 38 
C.F.R. § 3.156(c) (2008).  

The amended regulation clarifies, however, that the rule does 
not apply to records that VA could not have obtained when it 
decided the claim because the record did not exist when VA 
decided the claim or because the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the service department, the Joint Services 
Records Research Center, or from any other official source.  
Id. at (c)(2).  

Since the amended provisions are more favorable to the 
Veteran in the present case, the Board will apply the amended 
provisions to his claim.  See VAOPGCPREC 3-2000 (April 2003) 
(when a change in a regulation occurs during the appeal 
period, a determination as to whether the intervening change 
is more favorable to the Veteran should be made.  

If the amendment is more favorable, that provision should be 
applied for periods from and after the effective date of the 
regulatory change; and the prior regulation should be applied 
to rate the Veteran's disability for periods preceding the 
effective date of the regulatory change).  

The Board finds, however, that the provisions of 38 C.F.R. § 
3.156(c) do not apply in this case.  In particular, following 
submission of his December 2002 claim, the RO sent the 
Veteran a letter informing him of the evidence necessary to 
establish his claim; he was given ample opportunity to submit 
such evidence.  

Nonetheless, the Veteran did not identify or provide 
sufficient information to allow the RO to identify and obtain 
the tax form at any time prior to issuance of the May 2003 
rating decision.  Importantly, the Board notes, such tax 
forms are not the type of record normally contained in a 
veteran's service personnel record.  

Moreover, the Veteran had the tax form in his possession at 
the time he submitted his original claim, but he nonetheless 
failed to provide it to the RO.  In other words, the Veteran 
had complete control over the necessary evidence to 
substantiate his claim, but chose not to provide the evidence 
to the RO.  

Accordingly, the 1972 Air Force tax form does not constitute 
the type of "newly discovered" evidence contemplated by 
38 C.F.R. § 3.156(c), and an earlier effective date is not 
warranted on that basis.  See 71 F.R. 52455-01; 38 C.F.R. § 
3.400(q)(1)(i).  

In short, the May 2003 rating decision became final, and the 
effective date for the grant of service connection for 
diabetes mellitus type 2, could not be earlier than the 
present effective date of June 1, 2004, which is the date of 
the subsequently filed petition to reopen the claim.  See 
38 C.F.R. §§ 3.400(q)(1)(ii), 20.200, 20.201, 20.302, 
20.1103.

The Veteran has also asserted that an earlier effective day 
should be awarded as of the date he was diagnosed with 
diabetes mellitus.  His assertions appear to be based upon 
the RO's July 2004 rating decision, which stated that "[a]n 
earlier effective date could be established if there is 
evidence of a diagnosis of diabetes on or before May 8, 2001, 
the date of the law that recognized diabetes as being due to 
herbicide exposure."  

The Board notes that the RO appears to be referring to the 
decision in Nehmer v. United States Veterans Administration, 
which involves a Final Stipulation and Order containing 
provisions governing effective dates of entitlement 
applicable to certain groups of claimants.  712 F. Supp. 1404 
(N.D. Cal. 1989).  

More specifically, the Nehmer stipulation provided that, 
after the Secretary of Veterans Affairs issued regulations 
under Public Law 102-4 establishing a presumption of service 
connection for a disease associated with herbicide exposure, 
such as diabetes mellitus, VA must review herbicide-exposure 
claims based on disability or death resulting from that 
disease which were: (1) denied under regulations voided by 
the Court in Nehmer and never finally decided under a valid 
regulation, or (2) filed after the date of the Court's 
decision and before issuance of the new regulations.  

The present claim, however, does not fall within the 
provisions of either Nehmer category, since the Veteran had 
not filed a claim of service connection for diabetes mellitus 
prior to July 2001.  Rather, as indicated, he filed his 
original claim in December 2002.  Therefore, an earlier 
effective date is not warranted on that basis.  

In conclusion, the Court has held that in cases such as the 
present case, where the law, as opposed to the facts, is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, the Board finds that an effective date earlier 
than June 1, 2004, for the award of service connection for 
diabetes mellitus type 2, is not available.  



ORDER

The severance of service connection for diabetes mellitus 
type 2 is void ab initio.  

An effective date earlier than June 1, 2004, for the grant of 
service connection for diabetes mellitus type 2 is denied.  



REMAND

In its October 2008 remand, the Board indicated that the 
issue of an increased evaluation for the service-connected 
diabetes mellitus, type 2, should be deferred pending 
resolution of the underlying matter involving the propriety 
of the severance of service connection.  

In light of the favorable action taken hereinabove, the 
pending claim must be remanded for further evidentiary 
development.  

In particular, the Veteran has not been afforded a VA 
examination to determine the current severity of the 
disorder.  

Although the record contains private (non-VA) medical 
records, the Board finds that these records do no describe 
the disability in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  

For instance, the private treatment records contain evidence, 
including September 2003 and August 2006 treatment notes, 
indicating possible complications from the diabetes mellitus.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim, to particularly include 
providing the Veteran with notice of the elements specified 
by the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the claim for increase is REMANDED to the RO for 
the following action:

1. The RO should send the Veteran a 
letter advising him of the information 
and evidence necessary to substantiate 
the remanded claim, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers 
having additional evidence pertinent to 
the remanded claim.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After all records and/or responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
all appropriate VA examinations to 
determine the current severity of the 
service-connected diabetes mellitus type 
2.  

The pertinent evidence in the claims 
file, along with a copy of this remand, 
must be made available to the examiner(s) 
for review.  Accordingly, the examiner(s) 
should undertake any indicated studies.  

Based on the examination results, and 
after reviewing the assertions as 
appropriate, the examiner(s) should 
provide an assessment of the current 
severity of the Veteran's service-
connected diabetes mellitus type 2.  The 
examiner(s) is also asked to identify and 
provide an assessment of all present 
manifestations (complications) of the 
service-connected diabetes mellitus type 
2.  All medical findings should be 
expressed in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The 
examiner(s) should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
Veteran's employment and daily life.  

The examiner(s) should set forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached, in a printed 
(typewritten) report.  

4.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of the notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development warranted by a 
complete review of the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


